                       U N ITED STA TES D ISTRICT CO U RT FO R TH E
                             SOUTHEM DISTRICT OF FLORIDA

                 C ase Num ber:17-20307-CR -M A R TlNE Z/O TA ZO -% Y ES

U NITED STATES OF A M ERICA ,

        Plaintiff,
VS.


QUINCY BRYANT,
        Defendant.


      O R D ER A D O PT IN G SEC O N D O M N IBU S REPO R T AN D R EC O M M END A TIO N
                                 R E:IN V ESTIG AT IV E FEE S

        TH IS CA U SE cam e before the Courtupon the Second Om nibusR eportand

RecommendationRe:lnvestigativeFeessubmittedbyDefendantQuincy Bryant'sInvestigator
D orallnvestigationsA ssociates,Inc.,pursuantto the Crim inalJustice A ctV oucher

113C.0460050. The Reportw asissued by U nited States M agistrate Judge A licia M .Otazo-

ReyesonApril11,2019,(ECFNo.l1681.TheM agistrateJudgerecommendsthatDoral
InvestigationsAssociates,Inc.,Voucherbeapproved foratotalam ountof$40,677.98. The

partieswereaffordedtheopportunityto fileobjectionstotheSecondOmnibusReportand
Recomm endation,howevernonewere filed.The CourtnotesCounsel'sNoticeofFilingNo

ObjectiontoM agistrate'sReportandRecommendation (ECF No.11841.
        TheCourthasconsidered the Second OmnibusReportand Recomm endation andthe

pertinentpartsoftherecord and based onthcreasonsstated in theReportoftheM agistrate

Judge,and upon independentreview ofthe file and being otherw ise fully advised in the prem ises,

itis
      ORDERED AND ADJUDGED thatUnited StatesM agistrate Judge AliciaOtazo-Reyes'

SecondOmnibusRcportandRecommendationRe:lnvestigativeFeesIECF No.11681ishereby
AD O PTED and A FFIR M ED .

      ooxs.xo ouosu o inchambersatviami,Irlorida,thisaq dayorApril,2019.
                                                       /
                                                           f
                                               Jo s s.M aR -  rm sz
                                               ,.,. 1 so slw cs s o lszw c,r Juo os


Copiesprovidedto:
M agistrate Judge Otazo-Reyes
Om arF.Guerra Johansson,Esq
CJA Adm inistrator




                                      -
                                          2-
